Russell, J.,
concurring specially. I agree to the aifirmance of the judgment in this case, but I do not concur in all of the reasons upon which that judgment is based. I think the plaintiff may maintain his suit because it is averred in the petition that the defendant conducted a hospital for the purpose of receiving and treating patients for compensation, and the injury alleged was committed in the conduct of this hospital. As to this outside business venture the defendant is not to be considered either as an eleemosynary institution or as a branch of the State University, exercising in behalf of the State an educational function and duty. But, in. my opinion, the Medical College of Georgia is a branch of the State-University, exempt from suit when acting within the scope of its powers as such, and its property exclusively used in discharging its public duty is exempt from levy or sale. To my mind, the policy of this State to have its University composed of various colleges, without regard to their physical propinquity or location, is declared, in Political Code, §1300; and as to the particular institution now under consideration it has been expressly held by the Supreme-*476Court that it is a branch of the State University. Medical College v. Rushing, 124 Ca. 241.